DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's preliminary amendment dated January 26, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Carl T. Reed (Reg. No. 45,454) on October 8, 2021.

Claims 1-20 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Carl T. Reed (Reg. No. 45,454) on October 8, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 1, 2, 7, 10, 11, 12, 13, 15, 16, 19, and 20 as follows:

	querying the serverless application with one or more queries to identify functions and services associated with the serverless application, wherein the one or more queries include a list functions command, a get function configuration command and a get function command; 
	adding function vertices and service vertices identified from the one or more queries to a manifest, wherein each function vertex corresponds to a function of the serverless application identified from the one or more queries and each service vertex corresponds to a backend service identified from the one or more queries; 
	identifying relationships between the function vertices and the service vertices of the serverless application; 
	adding the relationships to the manifest as edges between [[the]] function vertices and service vertices associated with the [[characteristics]]relationships; and 
	backing up the serverless application based on the manifest to generate a backup of the serverless application, wherein service vertices or function vertices that have no edges to other function vertices or service vertices are excluded from the backup of the serverless application.

2. (Currently Amended) The method of claim 1, wherein the service vertices and [[that]]the function vertices that have no edges to other function vertices or service vertices are backed up as a separate serverless application.  

7. (Currently Amended) The method of claim 1, wherein the identifying relationships includes updating the manifest when a new function is added or a current function is updated.  

10. (Currently Amended) The method of claim 5, wherein the edges [[including]]include information about the relationships and wherein the manifest represents application [[functions]]function mappings that allow requests to be mapped to functions.  

11. (Currently Amended) The method of claim 1, further comprising generating multiple manifests over time such that the serverless application is restored to different [[point]]points in time.  

12. (Currently Amended) A non-transitory storage medium having stored [[there]]therein instructions that are executable by one or more hardware processors to perform operations comprising: 
	querying [[the]]a serverless application with one or more queries to identify functions and services associated with the serverless application, wherein the one or more queries include a list functions command, a get function configuration command and a get function command; 
	adding function vertices and service vertices identified from the one or more queries to a manifest, wherein each function vertex corresponds to a function of the serverless application identified from the one or more queries and each service vertex corresponds to a backend service identified from the one or more queries; 
	identifying relationships between the function vertices and the service vertices of the serverless application; 
	adding the relationships to the manifest as edges between [[the]] function vertices and service vertices associated with the [[characteristics]]relationships; and 
 to generate a backup of the serverless application, wherein service vertices or function vertices that have no edges to other function vertices or service vertices are excluded from the backup of the serverless application.  

13. (Currently Amended) The non-transitory storage medium of claim 12, wherein the service vertices and [[that]]the function vertices that have no edges to other function vertices or service vertices are backed up as a separate serverless application.  

15. (Currently Amended) The non-transitory storage medium of claim 12, wherein the edges represent triggers, environmental variables and/or function calls, and the operations further comprising parsing the functions to identify the triggers, the environmental variables and/or the function calls.  

16. (Currently Amended) The non-transitory storage medium of claim 12, wherein the identifying relationships includes updating the manifest when a new function is added or a current function is updated.  

19. (Currently Amended) The non-transitory storage medium of claim 15, wherein the edges [[including]]include information about the relationships and wherein the manifest represents application [[functions]] function mappings that allow requests to be mapped to functions.  

is restored to different [[point]]points in time.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of relationships between vertices in a manifest (see Babb II et al. 20070162903), serverless applications and service vertices (see Zhang et al. 20190205184), backing up applications (see Akamatsu et al. 20090327630), and rolling back in a serverless computing environment (see Chud 10379838).  However, Examiner has concluded that the specific claim limitations “querying the serverless application with one or more queries to identify functions and services associated with the serverless application, wherein the one or more queries include a list functions command, a get function configuration command and a get function command; adding function vertices and service vertices identified from the one or more queries to a manifest, wherein each function vertex corresponds to a function of the serverless application identified from the one or more queries and each service vertex corresponds to a backend service identified from the one or more queries...backing up the serverless application based on the manifest to generate a backup of the serverless application, wherein service vertices or function vertices that have no edges to other function vertices or service vertices are excluded from the backup of the serverless application,” as recited in independent claim 1, with similar limitations recited in independent claim 12, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1 and 12 are therefore allowed.  Claims 2-11 and 13-20are also allowed due to their respective dependence on allowable independent claims 1 and 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/STEPHEN D BERMAN/Examiner, Art Unit 2192  

/S. Sough/SPE, AU 2192